EXHIBIT 10.3

 

CONSULTING AGREEMENT

 

This Consulting Agreement is made and entered into as of December 31, 2003,
between AMERIVEST PROPERTIES INC., a Maryland corporation (the “Company”), and
ALEXANDER S. HEWITT (“Hewitt”).

 

RECITALS

 

A.                                   Hewitt is presently serving the Company as
its Secretary and as an employee.  Hewitt has indicated that he plans to resign
as Secretary and to cease being an employee effective January 1, 2004.

 

B.                                     The Board desires that Hewitt become a
director of the Company and that he be retained as a consultant to the Company. 
Hewitt has agreed to serve the Company as a consultant in the manner provided in
this Agreement.

 

AGREEMENT

 

In consideration of the mutual promises contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Effective Date; Term.  The effective
date of this Agreement shall be January 1, 2004 (the “Effective Date”), and it
shall remain in effect until a date agreed by the parties in writing or a date
specified by one of the parties by giving written notice to the other party at
least 90 days in advance of such termination date.

 

2.                                       Services.  Hewitt shall provide
services to the Company in the capacity of a consultant to the Company, as
follows.

 

a.                                       Consultant.  During the term of this
Agreement, Hewitt agrees to serve as consultant to the Company with such
responsibilities, consistent with this Agreement, as the Board of Directors may
designate.  Such services may include consulting with and advising officers of
the Company on product development, property design and quality control and
providing assistance in maintaining relationships with stockholders, potential
investors, financial advisers, customers and suppliers of the Company.  The
services as a consultant shall be coordinated with and accomplished in
conjunction with the officers of the Company.  The Chief Executive Officer of
the Company may also request Hewitt to undertake reasonable consulting and
managerial assignments on behalf of the Company.

 

b.                                      Time Commitment.  During the term of
this Agreement, it is anticipated that Hewitt will generally be available for
consulting activities, up to approximately a one-quarter time basis.  The duties
assigned to Hewitt hereunder

 

--------------------------------------------------------------------------------


 

shall be performed at the Company’s offices in Denver, Colorado, except as
travel may be required to meet with other parties with which the Company
maintains relationships.

 

3.                                       Compensation for Services.  As
compensation for his services hereunder as a consultant, Hewitt shall be
entitled to compensation and benefits as described herein:

 

a.                                       Fee for Services.  Hewitt shall receive
cash compensation in the form of a consulting fee of $36,000 per year from
January 1, 2004 through the termination date of this agreement.  Such fee shall
be payable monthly at the rate of $3,000 per month.

 

b.                                      Benefits.  Hewitt shall be entitled
either to participate in the Company’s health insurance program on the same
basis as such participation is made available to officers and executive
employees of the Company, or, if he is deemed ineligible to participate as a
covered insured under the Company’s health program, to be reimbursed the cost of
payments that he makes for comparable health insurance for himself and his wife,
as provided for under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) or state law until the termination of this Agreement or August 31,
2005, whichever first occurs.

 

c.                                       Reimbursement of Expenses/Office.  The
Company shall reimburse Hewitt for all reasonable out-of-pocket expenses
incurred by Hewitt in connection with the business of the Company and in
performance of his duties under this Agreement upon presentation by Hewitt to
the Company of an itemized accounting of such expenses with reasonable
supporting data.  During the term of this Agreement, the Company shall provide
him with reasonable office space and equipment appropriate to his
responsibilities, and shall provide him with such staff assistance as he may
reasonably request to carry out his responsibilities to the Company.

 

d.                                      Options/Bonus.  Hewitt may, in the sole
discretion of the Compensation Committee or the Board, be granted stock options
in such amounts as the Committee or the Board deems appropriate to provide
incentive and recognition of his responsibilities and services.

 

4.                                       Trade Secrets and Confidential
Information.  During the term of this Agreement and for a period of eighteen
months thereafter, Hewitt shall not, directly or indirectly, use, disseminate,
or disclose for any purpose other than for the purposes of the Company’s
business, any of the Company’s confidential information or trade secrets without
the prior written consent of the Company, unless such disclosure is compelled in
a judicial proceeding.  Upon termination of this Agreement, all documents,
records, notebooks, and similar repositories of records containing information
relating to any trade secrets or confidential information then in Hewitt’s
possession or control, whether prepared by him or by others, shall be left with
the Company or returned to the Company upon its request.

 

2

--------------------------------------------------------------------------------


 

5.                                       Severability.  It is the desire and
intent of the parties that the provisions of Section 4 shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
sentence or portion of Section 4 shall be adjudicated to be invalid or
unenforceable, the remaining portions of such section nevertheless shall
continue to be valid and enforceable as though the invalid portions were not a
part thereof.

 

6.                                       Termination Breach and Injunctive
Relief.  In the event that Hewitt breaches his obligations under Section 4 and
such breach continues for more than ten (10) days after the Company notifies him
in writing with a demand to decease the offending conduct, the Company may
terminate this Agreement and all further obligations of the Company hereunder
shall thereupon cease.  Additionally, Hewitt agrees that any violation by him of
the agreements contained in Section 4 are likely to cause irreparable damage to
the Company, and therefore agrees that if there is a breach or threatened breach
by Hewitt of the provisions of said section, the Company shall be entitled to an
injunction restraining him from such breach.  Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies for such breach or
threatened breach.

 

7.                                       Indemnification.  The Company shall, to
the full extent permitted by applicable law, indemnify Hewitt and hold him
harmless if he is a party, or is threatened to be made a party, to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, or investigative, by reason of Hewitt’s responsibility
or services performed hereunder, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Hewitt in connection with such action, suit or proceeding so long as Hewitt
acted in good faith and in a manner that he reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.  To the fullest extent permitted by law, the Company shall pay such
expenses in advance of the final disposition of such action upon satisfying such
conditions as may be imposed by law with respect to such advances.  This
obligation on the part of the Company to indemnify Hewitt and to pay such
expenses shall survive the termination of this Agreement.

 

8.                                       Miscellaneous.

 

a.                                       Notices.  Any notice required or
permitted to be given under this Agreement shall be directed to the appropriate
party in writing and mailed or delivered, if to the Company, to 1780 S. Bellaire
Street, Suite 100, Denver, CO  80222 or to the Company’s then principal office,
if different, and if to Hewitt, to such address as he may have furnished to the
Company for this purpose or, if Hewitt has furnished no such address, to his
last known address as shown on the Company’s records.

 

b.                                      Binding Effect.  This Agreement is a
personal service agreement and may not be assigned by the Company or Hewitt,
except that the Company may assign this Agreement to a successor by merger,
consolidation, sale of assets or other reorganization, and subject to the
foregoing, and, in particular, the rights of Hewitt to compensation hereunder,
this Agreement shall be binding upon and

 

3

--------------------------------------------------------------------------------


 

inure to the benefit of the parties hereto and their respective successors,
assigns, and legal representatives.

 

c.                                       Amendment.  This Agreement may not be
amended except by an instrument in writing executed by each of the parties
hereto.

 

d.                                      Applicable Law.  This Agreement is
entered into in the State of Colorado and for all purposes shall be governed by
the laws of the State of Colorado, without regard to the conflicts of law
provisions of such state.

 

e.                                       Counterparts.  This instrument may be
executed in one or more counterparts, each of which shall be deemed an original.

 

f.                                         Entire Agreement.  As of the
Effective Date, this Agreement supersedes and replaces all prior agreements
between the parties related to Hewitt’s employment by the Company.

 

g.                                      Attorney’s Fees.  In the event that
either party shall resort to legal action to enforce that party’s rights under
this Agreement, the non-prevailing party shall pay all costs and expenses,
reasonably incurred by the prevailing party in pursuing or defending such
action, including reasonable attorney’s fees.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

AMERIVEST PROPERTIES INC.

 

 

 

 

 

By:

Charles K. Knight

 

 

Charles K. Knight, President

 

 

 

 

 

 

 

Alexander S. Hewitt

 

Alexander S. Hewitt

 

4

--------------------------------------------------------------------------------